Exhibit 12.1 Ratio of Earnings to Fixed Charges Pre tax income ) Total fixed charges Interest expense Interest on other liabilities - Amortization of subordinated debt origination expense - Estimated interest portion of rent expense (2) Preferred stock dividends on a tax equivalent basis 68 ) Earnings to combined fixed charges and preferred stock dividend requirements including interest on deposits nm Ratio of earnings to fixed charges nm (1) The coverage deficiency was $63.3 million dollars for the year ended December 31, 2008. (2) Estimated to be 33% of rent expense paid.
